United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Framingham, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0033
Issued: June 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 4, 2018 appellant filed a timely appeal from a September 20, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on July 16, 2018, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On August 1, 2018 appellant, then a 57-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on July 16, 2018 he sustained head and neck injuries when
the trainer he was shadowing flung open the back door of the truck, which struck him on the head,
while in the performance of duty. He stopped work on July 27, 2018 and did not return. S.P., a
supervisor, controverted the claim, indicating that he did not witness the event and contending that
appellant did not report the claim until “unsatisfactory performance was discussed” on
July 27, 2018.
OWCP received an August 6, 2018 attending physician’s report (Form CA-20) from
Dr. David Gdula, a Board-certified internist. Dr. Gdula noted that appellant had hit his head on
the door of a mail truck. He diagnosed cervicalgia.
On August 9, 2018 R.F., an employing establishment health and resource management
representative, explained that on July 30, 2018 she spoke with appellant, who indicated that when
he exiting the back of the truck, he was hit by the door. She explained that W.H., the carrier
assigned to train appellant, also provided a statement. R.F. noted that W.H. indicated that appellant
“never mentioned anything to him about hitting his head.” She also noted that W.H. asked
appellant if he had “any questions, thoughts or concerns about the day and again never mentioned
to him that he may have gotten injured.” R.F. indicated that W.H.’s statement contradicted
appellant’s allegations. She noted that appellant also stated that “the impact was so hard that he
saw stars.” R.F. argued that, if the injury occurred as appellant alleged, “it would seem likely that
when the trainer lifted the door open [appellant] would be right in front of him and would have
noticed [appellant].” She further indicated that he continued to work without any issues until
July 27, 2018, when he sought medical treatment.
In an August 8, 2018 statement, W.H. indicated that he was tasked with training appellant
on July 16, 2018. He explained that, during the course of the day, appellant entered and exited the
rear of the truck. W.H. advised that he provided a path for appellant, which continued to clear
throughout the day, as mail and parcels were removed from the vehicle. He noted that, at one point
in the day, appellant made a noise getting in; however, he did not say anything and “never
mentioned hitting his head.” W.H. also noted that on the return he asked appellant “if [appellant]
had any questions, thoughts or concerns about the day and again never mentioned to me that he
may have gotten injured.”
In a development letter dated August 15, 2018, OWCP informed appellant that the
evidence submitted was insufficient to establish that he actually experienced the incident alleged
to have caused the injury. It requested additional factual and medical evidence and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to provide the necessary
evidence.
OWCP received a July 27, 2018 progress note and a work excuse from Dr. Gdula, who
diagnosed cervicalgia and requested that appellant be excused from work until August 6, 2018,

2

due to a head/neck injury. It also received a resignation/transfer form signed by appellant on
August 21, 2018.
By decision dated September 20, 2018, OWCP denied appellant’s traumatic injury claim,
finding that he had not established that a specific employment event occurred, as alleged, and,
therefore, had not established the factual component of his claim. It explained that he had not
responded to its questionnaire and it was unable to accept that the injury occurred, as alleged, since
the evidence supported that there were inconsistent statements as to how the injury occurred.
OWCP further noted that appellant had not submitted medical evidence that established a
diagnosed medical condition causally related to an employment injury or event and, therefore, fact
of injury had not been established.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA,4 that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established.7 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must

3

Supra note 1.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

See C.C., Docket No. 17-1722 (issued July 5, 2018); B.F., Docket No. 09-0060 (issued March 17, 2009).

8

R.E., Docket No. 17-0547 (issued November 13, 2018); David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover,
51 ECAB 146 (1999).
9

Id.; see also John J. Carlone, 41 ECAB 354 (1989).

3

be consistent with the surrounding facts and circumstances and his subsequent course of action.10
The employee has not met his burden of proof to establish the occurrence of an injury when there
are such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on July 16, 2018, as alleged.
By development letter dated August 15, 2018, OWCP requested that appellant respond to
its questionnaire and provide detailed information describing the alleged employment incident he
believed caused his head injury. However, appellant did not respond to the request for factual
information. As such, the record lacks sufficient factual evidence to establish specific details of
how the claimed injury occurred.12 Appellant’s failure to respond to the questionnaire is especially
important in light of the statement provided by W.H., who indicated that appellant made a noise
getting in the vehicle; however, appellant did not say anything, and “never mentioned hitting his
head” even when he was asked directly at the end of the training day whether he had any concerns.
The Board also notes that appellant did not seek immediate medical treatment for the alleged neck
and head injury, did not stop work or file the notice of injury until after performance issues were
discussed with management.13 These inconsistencies cast serious doubt on appellant’s claim.
Accordingly, the Board finds that he has not met his burden of proof.14
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on July 16, 2018, as alleged.

10

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667-71 (1987).

11

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

12

M.F., supra note 10.

13

Supra note 11.

14

See D.C., Docket No. 18-0082 (issued July 12, 2018); D.D., 57 ECAB 734 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

